          Entered on Docket July 9, 2019

                                                            Below is the Order of the Court.


1

2                                                            ___________________
                                                             Christopher M. Alston
3                                                            U.S. Bankruptcy Judge
                                                              (Dated as of Entered on Docket date above)
4

5

6

7
     _______________________________________________________________

8

9

10
                         IN THE UNITED STATES BANKRUPTCY COURT
11
                   FOR THE WESTERN DISTRICT OF WASHINGTON AT SEATTLE
12

13
                                                            IN CHAPTER 13 PROCEEDING
     In re:                                                 NO. 18-13998-CMA
14   YUDID HERNANDEZ,                                       AGREED ORDER RESOLVING
15
                                                            TRUSTEE'S MOTION TO DISMISS
                    Debtor(s).                              CASE
16
              THIS MATTER came before the Court on the Chapter 13 Trustee’s Motion to Dismiss
17
     Case (ECF No. 39). Based on the agreement of the parties, it is
18
              ORDERED that:
19
              1)    The debtor is required to make the plan payment each month for the three-month
20
     period beginning July 2019;
21
              2)    If the debtor fails to make any plan payment during the three-month period, the
22
     Trustee may submit an ex parte order dismissing this case;
23
              3)    This order does not excuse any plan payment delinquency; and
24
              4)    This order does not affect the rights of creditors or parties in interest under the terms
25
     of the debtor’s plan.
26
                                             / / /End of Order/ / /
27

28


                                                                        Chapter 13 Trustee
      AGREED ORDER RESOLVING                                          600 University St. #1300
      TRUSTEE'S MOTION TO DISMISS                                     Seattle, WA 98101-4100
      CASE - 1                                                    (206) 624-5124 FAX 624-5282
      Case 18-13998-CMA Doc 43 Filed 07/09/19                    Ent. 07/09/19 16:48:07 Pg. 1 of 2
                                                   Below is the Order of the Court.

     Presented by:
1
     /s/ Jason Wilson-Aguilar       _
2    JASON WILSON-AGUILAR, WSBA #33582
     Chapter 13 Trustee
3    600 University St. #1300
     Seattle, WA 98101-4100
4    (206) 624-5124
5

6    Approved:
7    /s/ Christina L. Henry [approved via email]
     Christina L. Henry, WSBA #31273
8    Attorney for Debtor(s)
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                             Chapter 13 Trustee
      AGREED ORDER RESOLVING                               600 University St. #1300
      TRUSTEE'S MOTION TO DISMISS                          Seattle, WA 98101-4100
      CASE - 2                                         (206) 624-5124 FAX 624-5282
      Case 18-13998-CMA Doc 43 Filed 07/09/19         Ent. 07/09/19 16:48:07 Pg. 2 of 2
